Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  157043                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157043
                                                                    COA: 335491
                                                                    Kent CC: 14-008436-FC
  DONALD MACKAY HALE, JR.,
          Defendant-Appellant.

  _________________________________________/

         By order of November 7, 2018, the application for leave to appeal the November
  21, 2017 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Washington (Docket No. 156648). On order of the Court, the case having been
  decided on May 22, 2019, 503 Mich 1030 (2019), the application is again considered and,
  it appearing to this Court that the case of People v Washington (Docket No. 160707) is
  pending on appeal before this Court and that the decision in that case may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2020
           t0622
                                                                               Clerk